Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Brookewood Nursing and Rehabilitation Center,
(CCN: 04-5287),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-276
Decision No. CR3824
Date: April 30, 2015
DECISION

In this case, we again consider a long term care facility’s obligation to protect its
residents from the abusive behaviors of others.

Petitioner, Brookewood Nursing and Rehabilitation Center, is a long-term care facility,
located in De Queen, Arkansas, that participates in the Medicare program. Based on a
complaint investigation survey, completed September 20, 2012, and a follow-up survey
completed November 14, 2012, the Centers for Medicare and Medicaid Services (CMS)
determined that the facility was not in substantial compliance with Medicare program
requirements and that its deficiencies posed immediate jeopardy to resident health and
safety. CMS imposed civil money penalties of $4,050 per day for 58 days of immediate
jeopardy, followed by $600 per day for 56 days and then $50 per day for 21 days of
substantial noncompliance that was not immediate jeopardy. Petitioner appeals.

For the reasons set forth below, I find that, from July 23 through December 4, 2012, the
facility was not in substantial compliance with Medicare program requirements and that,
from July 23 through September 18, 2012, its substantial noncompliance posed

immediate jeopardy to resident health and safety. The penalties imposed are reasonable.
I. Background

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program, and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act § 1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance. Act § 1864(a);
42 C.F.R. § 488.20. Each facility must be surveyed annually, with no more than fifteen
months elapsing between surveys. 42 C.F.R. § 488.308(a). Facilities must be surveyed
more often, if necessary, to ensure that identified deficiencies are corrected. Act

§ 1819(g)(2)(A); 42 C.F.R. §§ 488.20(a); 488.308. The state agency must also
investigate all complaints. Act § 1819(g)(4).

In this case, surveyors from the Arkansas Department of Human Services (state agency)
completed a complaint investigation survey on September 20, 2012. Based on their
findings, CMS determined that the facility was not in substantial compliance with
multiple program requirements, specifically:

© 42 C.F.R. §§ 483.13(b) and 483.13(c)(1)(i) (Tag F223) (abuse and staff treatment
of residents), at scope and severity level K (pattern of noncompliance that poses
immediate jeopardy to resident health and safety);

© 42 CFR. §§ 483.13(c)(1)(ii)-(ili), 483.13(c)(2)-(4) (Tag F225 — investigate/report
allegations of abuse) at scope and severity level K;

© 42 C.F.R. § 483.13(c) (Tag F226 — policies to prohibit abuse and neglect) at scope
and severity level K;

e 42C.F.R. § 483.75 (Tag F490 — administration) at scope and severity level K.

CMS Ex. 3.

Surveyors returned to the facility and completed a follow-up survey on November 14,
2012. CMS determined that the facility’s deficiencies no longer posed immediate
jeopardy but that its substantial noncompliance continued. Thereafter, CMS determined
that the facility returned to substantial compliance on December 5. CMS Ex. | at 4-8, 16;
CMS Ex. 2.
CMS imposed against the facility CMPs of $4,050 per day for 58 days of immediate
jeopardy (July 23 — September 18, 2012), $600 per day for 56 days of substantial
noncompliance that was not immediate jeopardy (September 19 — November 13, 2012),
and $50 per day for an additional 21 days of substantial noncompliance that was not
immediate jeopardy (November 14 — December 4, 2012), for a total penalty of $269,550
($234,900 + $33,600 + $1,050 = $269,550). CMS Ex. | at 4. Petitioner timely requested
review.

The parties have filed opening briefs (CMS Br.; P. Br.) and exhibits, which included the
written direct testimony of their witnesses. CMS submitted 27 exhibits (CMS Exs. 1-27)
and Petitioner submitted 17 exhibits (P. Exs. 1-17). Following a pre-hearing conference,
I admitted into evidence CMS Exs. 1-27 and P. Exs. 1-17. Summary of Pre-hearing
Conference and Order Establishing Procedures for Hearing (June 14, 2013). Thereafter,
because neither party elected to cross-examine any witnesses, we did not convene an in-
person hearing. Order (July 22, 2013). Each party submitted a closing brief (CMS Cl.
Br; P. Cl. Br.) and a reply (CMS Reply; P. Reply).

CMS attached to its closing brief, marked as Closing Brief Exhibit A (CMS Ex. A), a
copy of the facility’s compliance history. Petitioner attached to its closing brief, marked
as Attachments FN 82, FN 85, and FN 86, copies of email correspondence between
facility employees and state agency and CMS employees.’

In the absence of any objections, I admit into evidence CMS Ex. A and Petitioner’s
Attachments (P. Attach.) FN 82, FN 85, and FN 86.

IL. Issues
The issues before me are:

1. Was the facility in substantial compliance with Medicare participation
requirements from July 23 through December 4, 2012;

2. If, from July 23 through September 18, 2012, the facility was not in substantial
compliance with Medicare participation requirements, did its deficiencies then
pose immediate jeopardy to resident health and safety; and

3. If the facility was not in substantial compliance with Medicare participation
requirements, are the penalties imposed reasonable.

' The “EN” refers to the footnotes in Petitioner’s closing brief that cite the email
correspondence.
Petitioner points out that, from October 18 until December 4, 2012, CMS also denied the
facility payment for new admissions (DPNA). Petitioner argues that I should review
whether imposing this remedy is reasonable. But such review is beyond my authority. I
may review CMS’s finding of noncompliance that results in its imposing a remedy. 42
C.F.R. § 498.3(b)(13). I may not review CMS’s choice of remedy nor the factors it
considered in determining the remedy. 42 C.F.R. §§ 488.408(g)(2); 498.3(d)(14);
Beverly Health & Rehab. Servs., Inc. v. Thompson, 223 F. Supp. 73, 111 (D.D.C. 2002)
(holding that the “determination of what remedy to seek is beyond challenge.”). I
therefore decline to consider whether the DPNA is reasonable.

Petitioner also challenges CMS’s finding that the facility’s deficiencies constituted a
“pattern” of noncompliance. P. Cl. Br. at 19. Again, my authority is limited. I may
review CMS’s scope and severity findings (which include finding a pattern of
noncompliance) only if a successful challenge would affect the range of the CMP or if
CMS has made a finding of substandard quality of care that results in the loss of approval
of a facility’s nurse aide training program. 42 C.F.R. § 498.3(b)(14). The finding of
immediate jeopardy here is reviewable because it affects the range of the CMP, moving it
from a category 2 remedy ($50 — $3,000 per day) to a category 3 remedy ($3,050 —
$10,000 per day). The scope of the deficiency (i.e., pattern of noncompliance) does not.”

III. Discussion

A, The facility was not in substantial compliance with 42 C.F.R. §§ 483.13(b)
and (c) and 483.75 because its administration and staff allowed one of its
residents to abuse her roommates; administration and staff failed to
intervene, investigate, or report, as required by the regulations and as called
for in the facility’s written policies and procedures.

Program requirements: “Abuse” means the willful infliction of injury, unreasonable
confinement, intimidation, or punishment with resulting physical harm, pain, or mental
anguish. 42 C.F.R. § 488.301.

Facility residents have the right to be free from verbal, sexual, physical, and mental
abuse. 42 C.F.R. § 483.13(b) (Tag F223). To this end, a facility must develop and
implement written policies and procedures that prohibit mistreatment, neglect, and abuse

> Nevertheless, I am authorized to consider scope and severity in determining whether
the penalty imposed is reasonable. 42 C.F.R. § 488.404. As discussed below, the
deficiencies here were not isolated; they involved three residents and multiple staff
members.

> My findings of fact and conclusions of law are set forth, in bold and italics, as captions
in the discussion section of this decision.
of residents. 42 C.F.R. § 483.13(c). It must ensure that all alleged violations are reported
immediately to the facility administrator and appropriate state officials. The facility must
have evidence that all alleged violations are thoroughly investigated, and it must prevent
further potential abuse while the investigation is in progress. The results of all
investigations must be reported to the administrator (or designated representative) and to
the appropriate state officials within 5 working days of the incident. If the violation is
verified, the facility must take appropriate action. 42 C.F.R. § 483.13(c)(2), (3), and (4)
(Tags F225, F226).

The facility must also be governed in a manner that enables it to use its resources
effectively and efficiently to attain or maintain the highest practicable physical, mental,
and psychosocial well-being of each resident. 42 C.F.R. § 483.75 (Tag F490).

The facility’s abuse policies. CMS has expressed no criticism of the facility’s written
policies and procedures for preventing abuse, and those policies generally reflect program
requirements. Consistent with the regulations, the policies aim at protecting facility
residents from abuse, including verbal and mental abuse. The policies reflect the
regulatory definition of abuse (§ 488.301) and define verbal abuse as “any use of oral,
written, [or] gestured language that willfully includes disparaging and derogatory terms
to residents or their families, or within hearing distance, regardless of their age, ability to
comprehend or disability.” Mental abuse “includes, but is not limited to, humiliation,
harassment, threats of punishment or deprivation that are likely to provoke fear or alarm.”
CMS Ex. 12 at 12, 13.

The policies direct “any person(s) witnessing or having knowledge of potential or actual
abuse” to report immediately to the administrator (or designee). In the alternative, the
witness may report to the charge nurse, who then must follow the reporting procedures.
CMS Ex. 12 at 14; see also CMS Ex. 12 at 1,5. The witness must complete a written
report that includes names, dates and times, those involved, witnesses, and other pertinent
information. CMS Ex. 12 at 14. The report must be submitted to the facility
administrator within 24 hours. CMS Ex. 12 at 14.

Elsewhere, the policies say that “immediately” after an incident is discovered, the charge
nurse must complete an incident and accident report. The director of nursing (DON)
“immediately” receives a copy of the report for review and investigation. CMS Ex. 12 at
6.

The facility administrator (or designee) must investigate thoroughly all allegations,
making sure that the investigation is timely and effective. The administrator is given the
original report “after the required follow-up documentation is completed” by a licensed
nurse or physician. CMS Ex. 12 at 6. Within 24 hours of the incident’s occurrence, the
administrator must notify the resident’s representative and state and federal agencies of
the incident. At the same time, the administrator (or designee) must take steps to prevent
“further potential abuse” while the investigation is in progress. CMS Ex. 12 at 1, 6, 7.

Results of the investigation must be reported to state (specifically, the Office of Long
Term Care) and federal agencies within five working days. The investigative report must
include: 1) name and age of the residents involved; 2) cognitive level of any resident
with disabilities; 3) description of the incident; 4) date and approximate time of the
incident; 5) where the incident took place; 6) type and location of any injuries; 7) name
and title of the person who discovered or observed the incident; 8) name and title of the
person to whom the incident was reported; 9) list of people in the area at the time of the
incident; 10) name and title of the person suspected; and 11) names of people outside the
facility who were notified of the incident, the date and time they were notified, and the
name of the individual who notified them. CMS Ex. 12 at 2, 6-7.

With respect to resident-on-resident abuse, the policy is explicit: “If the accused is a
resident or resident’s roommate, the individual should be placed in a supervised
temporary separation in order to ensure that the rights of the residents-at-large will be
protected.” CMS Ex. 12 at 1, 9 (emphasis added). The policy directs the DON (or
lesignee) to assess the residents involved (victim and perpetrator) and to document the
findings in the residents’ medical records and care plans. The DON must notify the
resident’s physician of the allegation, status of the investigation, and the resident’s
condition. CMS Ex. 12 at 2, 6.

The facility is supposed to keep at the nurses’ station a list of residents known to be at
risk for abusing others. CMS Ex. 12 at 9. A resident may be subject to discharge from
the facility if her abusive conduct is substantiated. CMS Ex. 12 at 2.

Finally, the facility must correct substantiated allegations of abuse, neglect, or
mistreatment, and document the correction. CMS Ex. 12 at 14.

Resident 1 (R1) was a 73-year-old woman whose diagnoses included transient ischemic
attack, coronary artery disease, diabetic neuropathy, depression, and anxiety. CMS Ex. 5
at 1.

From at least as early as January 2011, R1’s care plan identified her “socially
inappropriate behavior.” She would claim, falsely, that others took her belongings. She
was often angry and unhappy. The plan directed staff to notify her son of the behaviors,
to “intervene to ensure safety of others by confronting [R1] with known untruths,” and to
remind her to lock her valuables in a safe. The plan also said that if R1’s needs could not
be met and she continued to be unhappy and angry, social services staff should assist her
to find a more suitable living environment. CMS Ex. 5 at 20.

R1 occupied the most desirable room in the facility. Not only was it the facility’s largest
room, it was the only one with a private bath and walk-in closet. P. Ex. 1 at 3 (Battiest
Decl.).

It seems that R1 did not like having a roommate and made miserable the lives of those
unfortunate enough to share her room. See, e.g., CMS Ex. 5 at 7 (quoting R1
complaining that her roommate was “getting on her nerves”); CMS Ex. 5 at 8 (describing
R1 as crying because she did not like her roommate); CMS Ex. 5 at 18 (listing 10
“Roommates that R1 Has Had”); CMS Ex. 6 at 32 (indicating that, since her admission,
R1 had 10 to 15 roommates). Yet the facility continued to place residents in her room
and, as the following discussion shows, made minimal — if any — efforts to protect them
from her abuse.

Specifically:

Resident 6 (R6) was R1’s roommate in July 2012. R6 was 67 years old and suffered
from a variety of ailments, including chronic obstructive pulmonary disease, congestive
heart failure, Parkinson’s disease, depression, and anxiety. CMS Ex. 7 at 1. She had
been acutely ill for several days when, on the morning of July 23, 2012, she complained
to the facility’s social services director that R1 was “very mean.” R1 had been “cussing
her” and accused her of stealing. R1 told R6 that she was “glad” R6 was sick. Social
Services Director Cindy Webb, PhD, described R6 as “crying and very upset.” R6 told
Social Services Director Webb that she was willing to move anywhere to get away from
her roommate. CMS Ex. 7 at 5; P. Ex. 13 at 3 (Webb Statement); see P. Ex. 9 (R6 Decl.).
Social Services Director Webb promised that she would “work on getting [R1] moved
out of the room,” which R6 agreed “would be fine.” P. Ex. 13 at 3 (Webb Statement).

Social Services Director Webb reported R6’s complaints “to (unspecified) department
supervisors.” P. Ex. 13 at 3 (Webb Statement). The facility administrator, Dana Battiest,
did not report or investigate R6’s complaints. In fact, no evidence suggests that anyone
informed her of the problem at that time.

R6 was moved out of the room on July 25, 2012. CMS Ex. 14 at 3 (Smith Decl. § 8).

On September 19, R6 told the survey team that R1’s objectionable behavior started on
day one, when she accused R6 of taking $150. “She didn’t want anyone in the room but
her.” R6 said that she was afraid of her roommate and slept outside every night. “Most
of the time I was sitting there crying. Nobody did a thing — they said they would.” They
did not move me “until my nerves were shot.” According to the resident, staff
administered her medications and snacks outside the room. CMS Ex. 6 at 4.
Following the July incident, R1’s behavior did not improve. A social history update,
ated August 30, 2012, describes her as “selfish at times and complains a lot. She is
always hateful to her roommates.” According to her family, “she has been like that her
whole life.” CMS Ex. 5 at 27 (emphasis added).

Resident 2 (R2) was a 79-year-old woman suffering from hypertension, non-insulin-
lependent diabetes, depression, and other ailments, who became R1’s roommate on
August 29, 2012. CMS Ex. 6 at 1; P. Ex. | at 3 (Battiest Decl.).

At 4:00 a.m., on September 6, 2012, R6 told Licensed Practical Nurse (LPN) Jewel Sons
that R1 had been mean to R2. R6 reported that R1 threw a bracelet at R2 and hit her in
the head. She also pinched R2’s foot with a “grabber.” In response, R2 refused to go
into her room all night; instead, she stayed up visiting another resident and watching TV.
CMS Ex. 6 at 5. LPN Sons has admitted that she did not immediately report the
complaint and did not investigate. She did not even ask R2 about it “because it was
hearsay” and she considered R6 a trouble-maker. P. Ex. 17 at 3 (Sons statement). Two
hours after hearing the complaint, LPN Sons mentioned it during the shift change.

A nurse’s note indicates that, at 6:15 that morning, a nurse and a nurse aide encouraged
R2 to go to bed and elevate her swollen feet and ankles. But the resident refused. She
told the nurse aide that she would not sleep in her bed. At about that time, the nursing
shifts changed. At 6:40 a.m., another nurse, identified as LPN Latisha Castillo, spoke to
R2. R2 told her that her roommate (R1) had been yelling and calling her names. She
confirmed that R1 used a “grabber” device to pinch her feet, claiming that she was
snoring. R1 cussed at her. R2 advised LPN Castillo that she slept in a chair in the front
lobby in order to avoid her roommate. CMS Ex. 6 at 5, 10-11; CMS Ex. 5 at 6; P. Ex. 16
at 3 (Castillo Decl.).

In a written declaration, LPN Castillo confirms R2’s complaints, and adds that R2 woke
up to find a bracelet in her bed. R1 told R2 that she’d thrown it at her to awaken her
because she was snoring. P. Ex. 16 at 3 (Castillo Decl.). LPN Castillo reported R2’s
complaints to Administrator Battiest. CMS Ex. 5 at 6; CMS Ex. 6 at 5, 10-11; P. Ex. 16
at 3.

R2 filed a grievance, complaining that her roommate threw a bracelet at her and hit her in
the foot with a grabstick. The facility’s response was minimal; staff met with R1’s son,
who said he would contact his uncle for advice. CMS Ex. 6 at 32. The administrator did
not investigate further or take steps to protect R2 from R1. She did not report the
incident to the appropriate state agency.
In her

own written declaration, R2 confirms that R1 poked her with a grabber stick while

she napped, accused her of stealing money, and demanded that she leave the room when
R1 had certain visitors. R2 also confirms that R1 threw a bracelet at her and that she
(R2) reported the incidents to the activities director. P. Ex. 3.

Even after all of this, facility staff made no significant changes to R1’s care plan, but
continued with interventions that had proved ineffective. A plan entry, dated September
6, 2012, again describes R1’s behavior as “socially inappropriate”; it says that R1 falsely
accused others of taking her belongings, was “often angry and unhappy,” and did not get
along with other residents, “especially roommates.” She frequently instigated arguments.
CMS Ex. 5 at 22. Again, staff were directed to “intervene to ensure safety of others by

T

confro!

nting with known untruths.” CMS Ex. 5 at 22. The social services staff (and

others) seem to have disregarded the longstanding plan intervention directing them to
“assist [R1] to find a more suitable living environment” if the resident “continued to be

unhap

py and angry.” See CMS Ex. 5 at 20.

R2 filed a second grievance on September 18, 2012, complaining that R1 verbally and
mentally abused her. According to DON Jessica Houser, RN, on September 18,
Activities Director Sarah Short told her and Administrator Battiest that R2 complained

that R

had been mean. Specifically, R2 said that R1 poked her in the foot while she was

sleeping and threw a bracelet at her.’ She said that R1 “would pour coffee on her and not

let her

use the bathroom.” P. Ex. 2 at 3 (Short Decl.); P. Ex. 14 at 3 (Houser Decl.); CMS

Ex. 6 at 30. R2 voiced similar complaints to Nurse Surveyor Paula Smith. She told the
surveyor that R1 would not allow her to use the bathroom and, as a result, she wet

hersel

. R1 poured coffee on R2 (Sept. 18 Incident Report). See CMS Ex. 14 at 3 (Smith

Decl. 8).

This time, the facility moved R2 out of the room and instructed R1’s family that she

would

have to leave the facility. CMS Ex. 6 at 32-33. The facility noted that R1 had

numerous roommates; she could not get along with the other residents or her own family.
The report describes her as “very manipulative with staff and other residents.” CMS Ex.

6 at 34.

September 18 Incident Report. The facility finally prepared an incident report, whi
accurately characterizes the September 18 incident as abuse — verbal, physical, and

emotional/mental. CMS Ex. 6 at 29. The report summarizes the incident as follows:

* The description of this incident is so similar to that of the September 6 incident tl

ich

at,

initially, it seemed that only one incident occurred, which the facility reported 12 days

later. However, the parties agree that R1 repeated her September 6 behavior on
September 18. Moreover, the evidence establishes that many of these behaviors w
common for R1. See, e.g., CMS Ex. 5 at 20,27; CMS Ex. 7 at 5.

ere
10

Sara Short, Activities Director, went into [R2’s] room to visit
with her. [R2] proceeded to tell [her] how miserable she is.
Sara asked her to elaborate on what she meant. [R2] said “my
roommate [R1] is mean to me.” “She [pokes] my feet at night
with her hand grabber when I start snoring. She pours coffee
on me, tells me I am crazy and I don’t belong here and how
fat my daughter is as well as she blocks the bathroom door
and tells me I can’t use it that she owns this place and I have
to wet in my pullup.” “She also will not let me and my
family visit in our room and when she has company she tells
me to leave the room and she will come get me when I can
come back then laughs and says that will be never!”
Administrator, Dana Battiest, and DON, Jessica Houser,
[were] notified immediately. The DON and Administrator
spoke with [R2] in the Administrator’s office and she
repeated what she told Sara Short.

CMS Ex. 6 at 30. According to the report, R2 was “immediately removed from the room
and placed in a separate room, on a separate hall, to prevent further abuse.” CMS Ex. 6
at 30-31."

Surveyor Smith interviewed R2 on September 19, 2012. R2 told her that she had been
afraid of R1 from the day she was admitted to the room because R1 accused her of
stealing money. R2 told the surveyor that she sat crying “many days” and had
complained to the facility administrator and the housekeepers. CMS Ex. 14 at 3 (Smith
Decl. 8).

R1 was discharged from the facility on September 18, 2012. CMS Ex. 5 at 5.

Petitioner now denies that R1 abused either of her roommates, characterizing their
interactions as “daily disagreements” and “a roommate dispute.” P. Cl. Br. at 10; P. Ex. 1
at 3 (Battiest Decl.). According to Administrator Battiest, “no signs of abuse were noted
by any of the staff or reported by either resident.” P. Ex. 1 at 3 (Battiest Decl.). This is
plainly incorrect, inasmuch as the facility’s September 18 incident report characterizes
R1’s exchange with R2 as verbal, physical, and emotional/mental abuse. CMS Ex. 6 at
29.

> According to Petitioner, facility policy directed staff to supervise R1, one-on-one,
while the facility investigated the allegations of abuse. Petitioner concedes that staff
disregarded that directive. It justifies the staff's failure to follow policies by claiming,
without support, that they “did not believe one-to-one sitting was necessary....” P. Br.
at 5-6.
11

Petitioner also submits written declarations from the residents themselves. The residents
describe R1’s abusive behavior, but neither realizes that she was abused. P. Exs. 3, 9.
The residents may not have recognized abuse, but, based on the regulatory definition as
well as the facility’s own policy definitions, R1 verbally and mentally abused them both.
The uncontroverted evidence establishes that R1 deliberately swore at them, ridiculed
them, and falsely accused them of stealing, leaving them tearful and upset. Her
comments were disparaging and derogatory. She forced them out of their own room and
would not allow them visitors. She denied them access to the bathroom and physically
attacked R2 several times. These actions constitute abuse.

Petitioner concedes that a “reasonable person could potentially view the incident on
September 18, 2012, as an incident of resident-to-resident abuse,” and, unlike the earlier
grievances, staff “interpreted this report as an allegation of potential abuse,” triggering a
report and investigation. P. Cl. Br. at 10. But R1’s September 6 conduct was virtually
identical to her September 18 conduct: swearing, name-calling, pinching (with grabber
device), and throwing a bracelet. Petitioner has not explained why the conduct should
not also have triggered a report and investigation on September 6, as indeed it should
have.

The regulations and facility policies require the facility to report and investigate
thoroughly all alleged violations. Even if I agreed that the July 23 and September 6
incidents were not abuse (which I do not), they were significant enough to trigger the
facility’s obligation to investigate and report.

Petitioner does not claim to have reported these incidents but suggests that it investigated
and, finding no evidence of abuse, declined to report. P. Cl. Br. at 16. Listening to a
resident’s complaint hardly qualifies as an investigation, and Petitioner submits no
incident reports or other documentation establishing that anyone investigated these
incidents beyond speaking to the victims.

Social Services Director Webb reported R6’s July 23 complaints “to the department
supervisors,” but neither she nor Administrator Battiest claims that anyone reported them
to the administrator or that Administrator Battiest took any action. See P. Ex. | (Battiest
Decl.); P. Ex. 13 (Webb Decl.); CMS Ex. 10 at 2 (indicating that Administrator Battiest
did not remember July 23 incident). With respect to R2’s September 6 complaints, LPN
Sons admits that, contrary to facility policies, she did not investigate at all and waited two
hours before reporting to anyone. P. Ex. 17 at 3 (Sons Decl.); P. Ex. 16 (Castillo Decl.);
see CMS Ex. 12 at 14 (requiring any person with knowledge of potential abuse to report
immediately and complete a written report for the administrator). When she learned of
the allegations, LPN Castillo appropriately notified Administrator Battiest, who spoke to
R2 and her daughter, offering the resident a room change, but otherwise took no action.
P. Ex. 1 (Battiest Decl.).
12

Nor am I persuaded that the facility discharged its duties to protect its residents from
abuse by offering to move them to less desirable rooms, a “solution” that seems to punish
the victim by requiring her to disrupt her living situation and move to a smaller room
with fewer amenities at an unknown location with an unknown roommate.° Besides, the
facility would not allow R1 to occupy the room by herself. P. Ex. 13 at 4 (Webb Decl.)
(“It was explained to [R1 and R6] that Medicaid does not allow for private room billing
in the nursing facility.”). Inevitably, someone else would have moved in with R1,
placing that individual at risk for abuse.

According to its policies, the facility was supposed to maintain and post a list of residents
at risk for abusing others. CMS Ex. 12 at 9. Facility staff were unable to produce such a
list. CMS Ex. 14 at 4-5 (Smith Decl. § 10). Petitioner claims it had no such list because
none of its residents were likely to abuse others. P. Cl. Br. at 17. From at least as early
as January 2011, R1’s care plan identified her “socially inappropriate” behavior,
specifically described some abusive behaviors (falsely accusing others), and directed staff
to “intervene to ensure the safety of others... .” CMS Ex. 5 at 20. Certainly, by July 23,
2012, when she abused R6, the facility was on notice that R1 was at risk for abusing
others. This establishes that the facility housed at least one resident who, according to
facility policies, should have been on that list.

Finally, Petitioner argues that section 483.13(c)(1)(i) prohibits staff abuse only, not
resident-to-resident abuse, so the facility did not violate that provision. P. Cl. Br. at 12.
This argument fails. Facilities are absolutely obligated to keep their residents free from
abuse, without regard to its source. 42 C.F.R. § 483.13(b). Section 483.13(c)(1)(i) puts
the onus on the facility to protect its residents by developing and implementing policies
that prevent abuse, including resident-to-resident abuse. See, e.g., Martha and Mary
Lutheran Services, DAB No. 2147, at 12-13 (2008) (finding substantial noncompliance
with section 483.13(c) where facility staff failed to implement facility policies and
procedures to prevent resident-to-resident abuse). Because the facility here did not
implement its own policies for preventing abuse, it was not in substantial compliance
with section 483.13(c).

Administration. A finding of substantial noncompliance in the facility’s administration
may derive from findings of substantial noncompliance in other areas.

[W]here a facility has been shown to be so out of compliance
with program requirements that its residents have been
placed in immediate jeopardy, the facility was not

® R6 initially declined the facility’s offer to relocate her. She apparently agreed only
after she personally found herself an acceptable alternative. P. Ex. 9.
13

administered in a manner that used its resources effectively to
attain the highest practicable physical, mental, and
psychosocial well-being of each resident.

Asbury Ctr. at Johnson City, DAB No. 1815, at 11 (2002); Odd Fellow and Rebekah
Health Care Facility, DAB No. 1839, at 7 (2002); Stone Cnty. Nursing and Rehab. Ctr.,
DAB No. 2276, at 15-16 (2009). As discussed below, I find that the facility’s
deficiencies posed immediate jeopardy to resident health and safety, which, by itself,
justifies the finding that the facility was not in substantial compliance with 42 C.F.R.

§ 483.75.

Moreover, as the above discussion establishes, the failures here were directly attributable
to administrative, as well as staff, failures. The facility’s administration disregarded
facility policies in failing to investigate thoroughly and report resident abuse. It also fell
short in protecting residents from R1’s abusive behavior and failed to maintain a list of
residents with such behavior issues, as called for in the facility policies. The facility was
therefore not administered in a manner that used its resources effectively to attain or
maintain the highest practicable physical, mental and psychosocial well-being of its
residents and was not in substantial compliance with 42 C.F.R. § 483.75.

State IDR Findings. In addition to pursuing this appeal, Petitioner disputed the survey
findings by means of the state’s IDR (Independent Dispute Resolution) process. 42
C.F.R. § 488.331. Petitioner claims that, based on findings of the state IDR panel, the
facility’s deficiencies existed for four hours only — from 8:30 a.m. until 12:30 p.m. on
September 18. P. Cl. Br. at 23; P. Attach. FN 85. According to Petitioner, because CMS
did not explicitly reject the IDR findings, it is bound by them. P. Cl. Br. at 23-25.
Petitioner’s argument is puzzling because the IDR determinations make no such finding
with respect to the duration of the noncompliance. To the contrary, for each of the
deficiencies cited, the panel recommended that the deficiency “remain as cited.” CMS
Ex. 13 at 2, 37, 38, 40. The panel refers to the hours 8:30 a.m. until 12:30 p.m. to point
out that the evidence presented “did not include what actions the [f]acility took to protect
all the other [rJesidents from [R1] on 9/18/12 from 8:30 a.m. until 12:30 p.m. when
discharged. .. .” CMS Ex. 13 at 3, 38, 39, 41. Pointing out the absence of evidence on a
narrow factual point obviously does not qualify as a “finding” that would merit CMS’s
response.

Moreover, to the extent that Petitioner is independently challenging the duration of the
immediate jeopardy and substantial noncompliance findings, the challenge fails. The
regulations provide that, once a facility has been shown to be noncompliant, the remedies
imposed “continue until . . . [t]he facility has achieved substantial compliance as
determined by CMS or the [s]tate based upon a revisit or after an examination of credible
written evidence that it can verify without an on-site visit” or until the facility is
terminated. 42 C.F.R. § 488.454(a). Based on this, the Departmental Appeals Board
14

(Board) “has long held that CMS is not obliged to ‘provide affirmative evidence of
continuing noncompliance for each day that a remedy is in place.’” Golden Living Ctr. —
Frankfort, DAB No. 2296, at 20 (2009), citing Coquina Ctr., DAB No. 1860, at 23
(2002); Regency Gardens Nursing Ctr., DAB No. 1858 (2002). The facility must
demonstrate that it has corrected the noncompliance and implemented measures to
prevent its recurrence. Golden Living Ctr., DAB No. 1860, at 20. Petitioner has not met
this burden.

With respect to the duration of immediate jeopardy, R1 began menacing her roommate at
least as early as July 23 (probably earlier), causing serious harm. So long as the facility
exposed residents to R1’s abusive behavior, the likelihood of serious harm continued and
did not abate until R1’s discharge on September 18. Thus, CMS properly found that the
facility’s noncompliance posed immediate jeopardy to resident health and safety from
July 23 through September 18, 2012.

R1’s discharge may have removed the immediate jeopardy, but it did not bring the
facility into substantial compliance. The facility’s deficiencies were systemic. Among
other problems, staff were unaware of the facility’s policies for preventing abuse. They
plainly did not recognize abuse (or chose to overlook it) and did not understand their
obligations to investigate and report. The facility has provided neither argument nor
evidence to establish that it corrected these underlying problems and achieved substantial
compliance any earlier than December 4, 2012.

B. CMS’s determination that, from July 23 through September 18, 2012, the
facility’s deficiencies posed immediate jeopardy to resident health and safety
is not clearly erroneous.

Immediate jeopardy. Immediate jeopardy exists if a facility’s noncompliance has caused
or is likely to cause “serious injury, harm, impairment, or death to a resident.” 42 C.F.R.
§ 488.301. CMS’s determination as to the level of a facility’s noncompliance (which
would include an immediate jeopardy finding) must be upheld unless it is “clearly
erroneous.” 42 C.F.R. § 498.60(c). The Board has observed repeatedly that the “clearly
erroneous” standard imposes on facilities a “heavy burden” to show no immediate
jeopardy, and has sustained determinations of immediate jeopardy where CMS presented
evidence “from which ‘[o]ne could reasonably conclude’ that immediate jeopardy
exists.” Barbourville Nursing Home, DAB No. 1962, at 8 (2004), citing Koester
Pavilion, DAB No. 1750 (2000); Daughters of Miriam Ctr., DAB No. 2067, at 7, 9
(2007).

Here, at least two facility residents were subjected to the abusive conduct of their
roommate, a situation likely to cause them serious harm. And the resulting distress they
endured is well-documented. R6 was described as “crying and very upset.” CMS Ex. 7
at 5. She complained that her “nerves were shot.” CMS Ex. 6 at 4. R2 described how
15

“miserable” she was. CMS Ex. 6 at 30. She had been “crying for many days.” CMS Ex.
14 at 3. Moreover, the residents refused to sleep in their own beds at night, preferring to
avoid potential abuse by sitting up or wandering the facility. CMS Ex. 6 at 4, 5, 10-11.
Indeed, after a night spent outside her room, R2’s feet and ankles were swollen and
should have been elevated. Yet, she refused to go to her bed, because doing so would
mean encountering her abusive roommate. CMS Ex. 6 at 5.

Because the facility’s deficiencies were likely to cause and did cause serious harm to two
facility residents, CMS’s determination that the deficiencies posed immediate jeopardy to
resident health and safety is not “clearly erroneous.”

C. The penalties imposed —$4,050 per day for the days of immediate jeopardy
and $600 per day, reduced to $50 per day, for the days of substantial
noncompliance that was not immediate jeopardy — are reasonable.

Here, CMS imposed a penalty of $4,050 per day for the period of immediate jeopardy,
which is at the very low end of the per-day penalty range for situations of immediate
jeopardy ($3,050-$10,000). 42 C.F.R. §§ 488.408(e)(1)(iii); 488.438(a)(1)(i).

To determine whether the CMPs are reasonable, I apply the factors listed in 42 C.F.R.

§ 488.438(f): 1) the facility’s history of noncompliance; 2) the facility’s financial
condition; 3) factors specified in 42 C.F.R. § 488.404; and 4) the facility’s degree of
culpability, which includes neglect, indifference, or disregard for resident care, comfort
or safety. The absence of culpability is not a mitigating factor. The factors in 42 C.F.R.
§ 488.404 include: 1) the scope and severity of the deficiency; 2) the relationship of the
deficiency to other deficiencies resulting in noncompliance; and 3) the facility’s prior
history of noncompliance in general and specifically with reference to the cited
deficiencies.

I consider whether the evidence supports a finding that the amount of the CMP is at a
level reasonably related to an effort to produce corrective action by a provider with the
kind of deficiencies found, and in light of the above factors. I am neither bound to defer
to CMS’s factual assertions, nor free to make a wholly independent choice of remedies
without regard for CMS’s discretion. Barn Hill Care Ctr., DAB No. 1848, at 21 (2002);
Cmty. Nursing Home, DAB No. 1807, at 22 et seg. (2002); Emerald Oaks, DAB No.
1800, at 9 (2001); CarePlex of Silver Spring, DAB No. 1683, at 8 (1999).

As a threshold matter, Petitioner complains that the state agency recommended, and CMS
initially considered, imposing four per instance CMPs, which would have totaled
$10,000. P. Cl. Br. at 20; compare CMS Ex. 1 at 16-17 with CMS Ex. 1 at 1-13. But
CMS opted to impose per day, rather than per instance, CMPs, which, given the duration
of the noncompliance, resulted in a much higher penalty. First, it is well-settled that,
when the state agency and CMS disagree as to remedies, CMS’s determination applies.

16

See, e.g.,42 C.F.R. § 488.452(d)(2). Second, as discussed above, I have no authority to
review CMS’s selection of remedies or its decision-making processes. 42 C.F.R.
§§ 488.408(g)(2); 498.3(d)(14).

With respect to the section 488.438(f) factors, I note first that the facility has a long and
dismal history of substantial noncompliance:

In June 2005, the facility was not in substantial compliance with multiple program
requirements, at scope and severity level E (pattern of noncompliance with the
potential for more than minimal harm). Deficiencies were cited under 42 C.F.R.

§ 483.20(k) (Tag F281), which relates to resident assessment: comprehensive care
plans. Three deficiencies were cited under 42 C.F.R. § 483.25(a) and (c) (Tags
F312, F314, and F316), which include requirements for quality-of-care. CMS
imposed no remedies;

In March 2006, the facility had F-level (widespread deficiencies with the potential
for more than minimal harm) life safety code deficiencies. It had four quality-of -
care deficiencies, cited under 42 C.F.R. § 483.25(g) (Tag F322); 42 C.F.R.

§ 483.25(h) (Tags F323, F324); and 42 C.F.R. § 483.25(m) (Tag F333). The
quality-of-care deficiencies were cited at scope and severity level E. The facility
was also not in substantial compliance with 42 C.F.R. §§ 483.35 (Tag F364) and
483.35(d) (Tag F371), which impose dietary services requirements. The facility
was not in substantial compliance with 42 C.F.R. § 483.75(1) (Tag F514),
administration requirements relating to clinical records, also at scope and severity
level E. Again, CMS imposed no remedies;

In July 2006, the facility was again not in substantial compliance with quality-of -
care requirements related to preventing accidents, 42 C.F.R. § 483.25(h) (Tag
F323). This deficiency was very serious; it was cited at scope and severity level K
(pattern of noncompliance that poses immediate jeopardy to resident health and
safety). CMS imposed a CMP of $3,250;

In December 2006, the facility was not in substantial compliance with 42 C.F.R.
§ 483.10(c) (Tag F159), which includes requirements for safeguarding resident
funds. The deficiency was cited at scope and severity level E. CMS imposed no
remedies;

In April 2007, the facility was again not in substantial compliance with life safety
code requirements at scope and severity level F. It was again not in substantial
compliance with quality-of-care requirements relating to accident prevention, 42
C.F.R. § 483.25(h) (Tag F323), and dietary services requirements, 42 C.F.R.

§ 483.35 (Tag F371), at scope and severity level E. Other deficiencies were cited
under 42 C.F.R. § 483.10(b) (Tag F157), which governs residents rights:
17

notification of changes, and 42 C.F.R. § 483.25 (Tag F309), quality-of-care, at
scope and severity level G (an isolated instance of noncompliance that causes
actual harm). CMS imposed no remedies;

In March 2008, the facility again had multiple deficiencies, including level D (an
isolated instance of noncompliance with the potential for more than minimal
harm) life safety code deficiencies; four quality-of-care deficiencies, violating 42
C.F.R. §§ 483.25(a) (Tag F312), 483.25(1) (Tag F329), and 483.25(m) (Tags F332,
and F333), cited at scope and severity level E. It was again not in substantial
compliance with dietary services requirements, 42 C.F.R. § 483.35(c) (Tag F363),
also at scope and severity level E. CMS imposed no remedies;

In January 2009, the facility had life safety code violations and dietary services
deficiencies, 42 C.F.R. 483.35 (Tag F371), at scope and severity level F. CMS
imposed no remedies;

In October 2009, the facility was again not in substantial compliance with quality-
of-care requirements, 42 C.F.R. § 483.25 (Tag F309) at scope and severity level
D. CMS imposed no remedies;

In February 2010, the facility had four quality-of-care deficiencies, 42 C.F.R. §§
483.25 (Tag F309), 483.25(a) (Tag F312), 483.25(c) (Tag F314), and 483.25(1)
(Tag F329). It was not in substantial compliance with 42 C.F.R. § 483.65 (Tag
F441), which governs infection control and 42 C.F.R. § 483.70(f) (Tag F 463),
which includes requirements for physical environment. All deficiencies were
cited at scope and severity level E. CMS imposed no remedies;

In August 2010, the facility was again not in substantial compliance with the
quality-of-care requirements for preventing accidents, 42 C.F.R. § 483.25(h) (Tag
F323), at scope and severity level D. It was not in substantial compliance with the
administration requirements relating to laboratory services, 42 C.F.R. 483.75(j)
(Tag 502), at scope and severity level E. CMS imposed no remedies;

In January 2011, the facility had more life safety code deficiencies and was again
not in substantial compliance with dietary services requirements, 42 C.F.R.

§ 483.35 (Tag F371), at scope and severity level F. It had deficiencies under 42
C.F.R. § 483.25(m) (Tag F333), which governs quality-of-care with respect to
medication errors, at scope and severity level E. CMS imposed no remedies;

In November 2011, the facility had more dietary services deficiencies, 42 C.F.R.
§ 483.35(c) (Tag F363), at scope and severity level F. CMS imposed no remedies;
18

e In March 2012, the facility was again not in substantial compliance with quality-of
-care requirements for preventing accidents, 42 C.F.R. § 483.25(h) (Tag F323).
These deficiencies were cited at scope and severity level H (pattern of actual
harm). CMS imposed a penalty of $1,950;

e In July 2012, the facility was not in substantial compliance with life safety code
requirements, at scope and severity level F, and the requirements for quality-of-
care, 42 C.F.R. 483.25 (Tag F309). It was not in substantial compliance with 42
C.F.R. § 483.10(b)(11) (Tag F371), which addresses resident rights: notification
of changes. CMS found a pattern of deficiencies serious enough to pose
immediate jeopardy to resident health and safety (scope and severity level K).
CMS imposed a $5,200 CMP.

CMS Ex. A.

Thus, twelve surveys, conducted over a period of seven years, found significant
deficiencies. Notwithstanding the seriousness of many of the deficiencies cited,
including findings of actual harm (April 2007), for the first six years, CMS imposed only
one penalty, a $3,250 CMP, based on a finding of immediate jeopardy in July 2006. In
March 2012, CMS imposed another relatively small penalty ($1,950), after finding a
pattern of noncompliance that caused actual harm. The CMP did not produce long-
standing corrective action. Four months later (July 2012), the facility still had
deficiencies, and these posed immediate jeopardy to resident health and safety. CMS
imposed another, higher CMP, $5,200. But this higher penalty was insufficient; just two
months later, the survey that is the subject of this appeal again found deficiencies that
posed immediate jeopardy.

This history alone justifies increasing the per day penalty beyond the minimum $3,050
mandated by the regulations. I consider the increase — to $4,050 — modest, especially
considering how ineffective the lower penalties have been in inducing the facility to
achieve and maintain substantial compliance.

With respect to financial condition, the facility has the burden of proving, by a
preponderance of the evidence, that paying the CMP would render it insolvent or would
compromise the health and safety of its residents. Van Duyn Home and Hosp., DAB No.
2368 (2011); Gilman Care Ctr., DAB No. 2357 (2010). Petitioner points out that CMS
determined that immediate full payment of the CMP into an escrow account would create
a financial hardship that would compromise the health and safety of residents. It
therefore allowed the facility to make monthly payments of $22,462.50, until the account
reached the full amount. P. Cl. Br. at 21; CMS Ex. | at 1-2. This suggests a cash-flow
issue; it does not establish that the facility would be rendered insolvent nor that the health
and safety of residents would be compromised if the facility were required to pay the
penalty imposed here.
19

Moreover, Petitioner has proffered no financial documentation or testimony to establish
its inability to pay. To meet the standard for lowering a CMP based on financial
condition, claims must be supported by compelling financial documentation. In
Guardian Care Nursing & Rehab. Ctr., DAB No. 2260 (2009), for example, the facility
could not even afford to represent itself on appeal. Its Medicaid census was 90%; its
annual shortfall was $250,000; and it relied on charitable contributions for its continuing
viability. The Board nevertheless criticized the absence of financial documentation and
concluded that the facility had not established that additional resources would not be
available. But see Columbus Nursing and Rehab. Ctr., DAB No. 2505 (2013) (finding
that the absence of documentation regarding the facility’s financial condition did not
preclude ALJ from concluding, based on witness testimony, that financial condition
justified reducing the CMP).

Applying the remaining factors, I find that the facility’s failing to protect R1’s roommates
justifies the penalties imposed. The deficiencies went well beyond the actions (or
inaction) of one or two individuals. The facility administrator and multiple staff members
repeatedly disregarded facility policies when they declined to investigate, report, and
protect the residents. They are culpable for these failings.

For these reasons, I find that the CMPs are reasonable.
IV. Conclusion

From July 23 through December 4, 2012, the facility was not in substantial compliance
with Medicare participation requirements, and, from July 23 through September 18,
2012, those deficiencies posed immediate jeopardy to resident health and safety. The
penalties imposed — $4,050 per day for the period of immediate jeopardy, $600 per day
and $50 per day for periods of substantial noncompliance — are reasonable.

/s/
Carolyn Cozad Hughes
Administrative Law Judge
